Exhibit 10.1
Execution Version
SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is
made and entered into as of June 23, 2010, by and among WALTER INVESTMENT
MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the several banks and
other financial institutions from time to time party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to a certain Revolving Credit Agreement, dated as of April 20, 2009, and amended
by that certain First Amendment to Revolving Credit Agreement dated as of
February 16, 2010, (as so amended and as further amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement), pursuant to which the Lenders have made
certain financial accommodations available to the Borrower;
     WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
     1. Amendments.
     (a) Section 1.1 of the Credit Agreement is hereby amended by (i) deleting
the definition of “Unencumbered Assets” and (ii) replacing the definition of
“Revolving Commitment Termination Date” in its entirety with the following
definition:
     “Revolving Commitment Termination Date” shall mean the earliest of (i)
(A) April 13, 2011 for Revolving Commitments and (B) April 8, 2011 for the
Swingline Commitments and the LC Commitments, (ii) the date on which the
Revolving Commitments are terminated pursuant to Section 2.8, (iii) the date on
which the Administrative Agent draws on the Support Letter of Credit and
(iv) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).
     (b) Section 6.1 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:

 



--------------------------------------------------------------------------------



 



          Section 6.1 [Reserved.]
     (c) Section 7.6 of the Credit Agreement is hereby amended by adding the
word “and” to the end of clause (c) thereof, replacing “; and” at the end of
clause (d) thereof with “.” and deleting clause (e) thereof in its entirety.
     (d) Section 7.8 of the Credit Agreement is hereby amended by replacing
clause (iv) of the proviso thereto in its entirety with the following:
     (iv) clause (a) shall not apply to restrictions or conditions imposed by
any agreement governing Indebtedness permitted under Sections 7.1(h) or (i)
     2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment or the
Credit Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrower, each of the Subsidiary Loan
Parties and the Lenders.
     3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:
     (a) The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, except where a
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect;
     (b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action;
     (c) The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries;

 



--------------------------------------------------------------------------------



 



     (d) This Amendment has been duly executed and delivered for the benefit of
or on behalf of each Loan Party and constitutes a valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity; and
     (e) After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
     4. Reaffirmation of Subsidiary Guaranty Agreement. Each Subsidiary Loan
Party consents to the execution and delivery by the Borrower of this Amendment
and jointly and severally ratify and confirm the terms of the Subsidiary
Guaranty Agreement with respect to the indebtedness now or hereafter outstanding
under the Credit Agreement as amended hereby and all promissory notes issued
thereunder. Each Subsidiary Loan Party acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of the Borrower to the Lenders or any other obligation of the
Borrower, or any actions now or hereafter taken by the Lenders with respect to
any obligation of the Borrower, the Subsidiary Guaranty Agreement (i) is and
shall continue to be a primary obligation of the Subsidiary Loan Parties,
(ii) is and shall continue to be an absolute, unconditional, joint and several,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of the Subsidiary Loan Parties under the Subsidiary Guaranty
Agreement.
     5. Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.
     6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
     7. No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
     8. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery

 



--------------------------------------------------------------------------------



 



of this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for the Administrative Agent with
respect thereto.
     9. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.
     10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
     11. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature Pages To Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, under seal in the case of the Borrower and the Subsidiary Loan
Parties, by their respective authorized officers as of the day and year first
above written.

            BORROWER:

WALTER INVESTMENT MANAGEMENT CORP.
      By:   /s/ Kimberly A. Perez         Name:   Kimberly A. Perez       
Title:   CFO        SUBSIDIARY LOAN PARTIES:

BEST INSURORS, INC.
      By:   /s/ Kimberly A. Perez         Name:   Kimberly A. Perez       
Title:   CFO        HANOVER CAPITAL PARTNERS 2, LTD.
      By:   /s/ Kimberly A. Perez         Name:   Kimberly A. Perez       
Title:   CFO        HANOVER CAPITAL SECURITIES, INC.
      By:   /s/ Kimberly A. Perez         Name:   Kimberly A. Perez       
Title:   CFO        WALTER MORTGAGE COMPANY, LLC
      By:   /s/ Kimberly A. Perez         Name:   Kimberly A. Perez       
Title:   CFO     

[SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                SUNTRUST BANK, individually and as Administrative Agent    
 
           
 
  By:   /s/ Steven A. Deily    
 
                Name: Steven A. Deily         Title: Managing Director    
 
                REGIONS BANK    
 
           
 
  By:   /s/ April Monteith    
 
                Name: April Monteith         Title: Vice President    

[SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 